UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Commission File Number 0-24634 TRACK DATA CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 22-3181095 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 95 Rockwell Place Brooklyn, NY 11217 (Address of principal executive offices) (718) 522-7373 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of April 30, 2008 there were 8,392,000 shares of common stock outstanding. PART I.FINANCIAL INFORMATION Item 1. Financial Statements See pages 1-13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations See pages 14-20 Item 3. Quantitative and Qualitative Disclosures About Market Risk See page 21 Item 4T. Controls and Procedures See page 21 PART II.OTHER INFORMATION See page 23 Track Data Corporation and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, December 31, 2008 2007 (Unaudited) ASSETS CASH AND EQUIVALENTS $ 6,009 $ 5,275 ACCOUNTS RECEIVABLE – net of allowance for doubtful accounts of $210 in 2008 and $227 in 2007 1,039 1,382 DUE FROM CLEARING BROKER 664 635 DUE FROM BROKER 22,454 12,258 MARKETABLE SECURITIES 6,039 8,581 FIXED ASSETS - at cost (net of accumulated depreciation) 1,953 2,093 EXCESS OF COST OVER NET ASSETS ACQUIRED – net 1,900 1,900 OTHER ASSETS 652 829 TOTAL ASSETS $ 40,710 $ 32,953 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Accounts payable and accrued expenses $ 3,480 $ 3,540 Trading securities sold, but not yet purchased 13,565 5,060 Net deferred income tax liabilities 627 755 Other liabilities 106 864 Total liabilities 17,778 10,219 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common stock - $.01 par value; 60,000,000 shares authorized; issued and outstanding –8,392,000 shares 84 84 Additional paid-in capital 10,183 10,183 Retained earnings 12,181 11,791 Accumulated other comprehensive income 484 676 Total stockholders’ equity 22,932 22,734 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 40,710 $ 32,953 See notes to condensed consolidated financial statements 1 Track Data Corporation and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2 (in thousands, except earnings per share) (unaudited) 2008 2007 SERVICE FEES AND REVENUE Market Data Services $ 4,536 $ 4,975 ECN Services 778 2,204 Broker-Dealer Commissions (includes $20 in 2008 and $24 in 2007 from related party) 2,456 1,969 Total 7,770 9,148 COSTS, EXPENSES AND OTHER: Direct operating costs (includes depreciation and amortization of$185 and $161 in 2008 and 2007, respectively) 5,043 6,921 Selling and administrative expenses (includes depreciation and amortization of $16 and $23 in 2008 and 2007, respectively) 2,301 2,769 Rent expense – related party 164 157 Marketing and advertising 43 47 Gain on arbitrage trading (371 ) (484 ) Gain on sale of marketable securities – Innodata (65 ) - Interest income (95 ) (132 ) Interest expense 99 148 Total 7,119 9,426 INCOME (LOSS) BEFORE INCOME TAXES 651 (278 ) INCOME TAXES PROVISION (BENEFIT) 261 (111 ) NET INCOME (LOSS) $ 390 $ (167 ) BASIC AND DILUTED NET INCOME (LOSS) PER SHARE $.05 $(.02 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 8,392 8,392 ADJUSTED DILUTIVE SHARES OUTSTANDING 8,392 8,392 See notes to condensed consolidated financial statements 2 Track Data Corporation and Subsidiaries CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, 2008 (in thousands) (unaudited) Accumulated Number Additional Other Stock- Compre- of Common Paid-in Retained Comprehensive holders’ hensive Shares Stock Capital Earnings Income Equity Income BALANCE, JANUARY 1, 2008 8,392 $ 84 $ 10,183 $ 11,791 $ 676 $ 22,734 Net income 390 390 $ 390 Reclassification adjustment for loss on marketable securities - net of taxes (34 ) (34 ) (34 ) Unrealized loss on marketable securities - net of taxes (158 ) (158 ) (158 ) Comprehensive income $ 198 BALANCE, MARCH 31, 2008 8,392 $ 84 $ 10,183 $ 12,181 $ 484 $ 22,932 See notes to condensed consolidated financial statements 3 Track Data Corporation and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (in thousands) (unaudited) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 390 $ (167 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 201 184 Gain on sale of Innodata common stock (65 ) - Changes in operating assets and liabilities: Accounts receivable and due from clearing broker 314 (1,137 ) Due from broker (10,196 ) (4,938 ) Marketable securities 2,210 (1,199 ) Other assets 175 (225 ) Accounts payable and accrued expenses (60 ) 1,128 Trading securities sold, but not yet purchased 8,505 6,169 Other liabilities, including deferred income taxes 24 10 Net cash provided by (used in) operating activities 1,498 (175 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets (59 ) (173 ) Proceeds from sale of Innodata common stock 77 - Net cash provided by (used in) investing activities 18 (173 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from note payable – bank - 67 Net (repayments) proceeds on loans from employees (782 ) 67 Net cash (used in) provided by financing activities (782 ) 134 NET INCREASE (DECREASE) IN CASH AND EQUIVALENTS 734 (214 ) CASH AND EQUIVALENTS, BEGINNING OF PERIOD 5,275 6,508 CASH AND EQUIVALENTS, END OF PERIOD $ 6,009 $ 6,294 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION INFORMATION: Cash paid for: Interest $ 99 $ 149 Income taxes 2 61 See notes to condensed consolidated financial statements 4 Track Data Corporation and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2008 AND 2007 (unaudited) 1. In the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting of only normal recurring items) necessary to present fairly the financial position as of March 31, 2008, and the results of operations and cash flows for the three months ended March 31, 2008 and 2007.The results of operations for the three months ended March 31, 2008 are not necessarily indicative of results that may be expected for any other interim period or for the full year. These financial statements should be read in conjunction with the financial statements and notes thereto for the year ended December 31, 2007 included in the Company’s Annual Report on Form 10-K. The accounting policies used in preparing these financial statements are the same as those described in the December 31, 2007 financial statements.The December 31, 2007 balance sheet presented was derived from the audited financial statements but does not include all disclosures required by GAAP. 2. The Company charges all costs incurred to establish the technological feasibility of a product or product enhancement, as well as correction of software bugs and minor enhancements to existing software applications to research, development and maintenance expense. Research, development and maintenance expense included in direct operating costs, were approximately $18,000 and $41,000 for the three months ended March 31, 2008 and 2007, respectively. 3. Effective January 1, 2008, the Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS 157”), for assets and liabilities measured at fair value on a recurring basis. SFAS 157 accomplishes the following key objectives: · Defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date; · Establishes a three-level hierarchy (“Valuation Hierarchy”) for fair value measurements; · Requires consideration of the Company’s creditworthiness when valuing liabilities; and · Expands disclosures about instruments measured at fair value. The Valuation Hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. A financial instrument’s categorization within the Valuation Hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The three levels of the Valuation Hierarchy and the distribution of the Company’s financial assets within it are as follows: · Level 1 – inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. The fair values of the Company’s arbitrage trading securities and Innodata common stock are based on quoted prices and therefore classified as level 1. · Level 2 – inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. · Level 3 – inputs to the valuation methodology are unobservable and significant to the fair value measurement. 5 The
